729 N.W.2d 511 (2007)
Fredie STOKES, Plaintiff-Appellee,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellant.
Docket No. 132648. COA No. 268544.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the motions for leave to file a brief amicus curiae are *512 GRANTED. The application for leave to appeal the October 26, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the burden-shifting analysis described in the Court of Appeals opinion in this case relieved the plaintiff of the burden of proving that he was disabled from all jobs within his qualifications and training, as required by Sington v. Chrysler Corp., 467 Mich. 144, 648 N.W.2d 624 (2002). The parties shall file supplemental briefs addressing this issue within 56 days of the date of this order, but they should not submit mere restatements of the arguments made in their application papers.